DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, 11 and 14 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed April 6, 2022 overcomes the following objection/rejection(s) from the last Office Action of January 6, 2022:
Objections to the specification for minor informalities

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1 (and similarly claims 11 and 14), Applicant argues, “WO ‘015 does not disclose “determining a protection region in the polar coordinate image” as recited in amended claim 1 (Page 16).”
Examiner respectfully disagrees. As cited prior, WO ‘015 discloses at Page 3, “In the space coordinate system, the morphological operator is used to separate the region of interest in the CBCT from the background image, and then the separated image is converted into polar coordinates.” In this case, the region of interest is read as the protection region. Further, the claim is recited as if to determine a ‘protection region’ within the polar coordinate image. The claim does not define the term ‘protection region’ and thus is interpreted as a region of interest. As the applicant notes, Jan Sijbers discloses “creating an ROI for post reduction of ring artifacts in high resolution micro-CT reconstructions processing” and further, “ROI selection can be accomplished… using morphologic operators (Jan Sijbers, 2.1 ROI Selection).” The applicant expands on the methods that Jan Sijbers uses to segment the region of interest, to correct the ring artifacts (in the polar coordinates) which thus reads on determining a protection region. 
Applicant futher notes the ‘the protection region is merely protected (Page 18), and by using the same word to define the term in question, the examiner is unclear on what the applicant is trying to state about the protection region, and if the interpretation of this being a region of interest is off base.  
Regarding claim 1 (and similarly claims 11 and 14), Applicant argues, “WO ‘075 does not discloses “obtaining a smooth image by smoothing at least one region in the polar coordinate image other than the protection region, wherein the smooth image includes the protection region’ as recited in amended claim 1 (emphases added) (Page 16).”
Examiner respectfully disagrees. In view of the arguments above, if the protection region in WO ‘015 and Sijbers is read as a region of interest, the citation noted prior at WO ‘015 Page 5, “In a preferred embodiment, the processing step S03 includes performing a Total Total-Variance (RTV) smoothing process on the input image to eliminate image details and ring artifacts, thereby removing ring artifacts and image details.” Since the smoothing is applied to the entire image (which is in polar coordinates as applied in the same limitation) which would have included the ROI, the smooth image therefore would have included the ROI. Since the protection region is read as the ‘region of interest’ then any region outside of that, is read as a region different than the protection region (region of interest). Being that the smoothing is applied to the entire input image (i.e. region of interest AND other regions), WO ‘015 does in fact read on the limitation of claim 1.
Regarding claim 1 (and similarly claims 11 and 14), Applicant argues, “WO ‘075 does not discloses “generating a residual image based on the polar coordinate image and the smooth image; and determining a location of the ring artifact in the original image based on the residual image” recited in amended claim 1 (Page 19).”
Examiner respectfully disagrees. Due to the lack of arguments provided around this specific limitation, the Examiner will reference the prior citations such as: 
generating a residual image based on the polar coordinate image and the smooth image (Page 3, “Subtracting step: subtracting the template image from the original image in the polar coordinates to obtain a residual image”); and determining a location of the ring artifact in the original image based on the residual image (Page 3, “the current template image is compensated according to the current residual image and the current ring –shaped artifact image to obtain a compensated image, and the compensated image is used as an input image in the processing step”).
Regarding the residual image, a residual image is well known in the art as a difference between two images (and more specifically one image before and after some sort of alteration). Being that a ‘difference’ is typically found by performing a subtraction, and WO ‘015 discloses subtracting a template from the original image (still in the polar coordinates, WO ‘015 does read on the limitation within claim 1. 
Additionally, regarding the second limitation, WO ‘015 further discloses an extracting step before the iterative step, in which, “extracting the residual image to obtain a ring-shaped artifact image (Page 3).” The residual image (obtained by the subtraction of the two images), and being that the template image is compensated based on the residual image, then the current ring-shaped artifact image can be used to obtain the compensated image. Thus, the current ring-shaped artifact image is based upon the residual image (see page 3). 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a machine translation of WO 2018103015 (hereinafter WO ‘015).
Regarding independent claim 1, WO ‘015 discloses a method for determining a ring artifact (Abstract, “Disclosed in the present application are a ring artifact correction method and apparatus”) comprising:
obtaining an original image (Page 3, “Coordinate conversion step: converting the original image from Cartesian coordinates to polar coordinates , and as an input image in the processing step;” ‘original image’ implies there was an image input to the system);
mapping a plurality of pixels in the original image to a polar coordinate image (Page 3, “Coordinate conversion step: converting the original image from Cartesian coordinates to polar coordinates, and as an input image in the processing step;”);
determining a protection region in the polar coordinate image (Page 3, “In the space coordinate system, the morphological operator is used to separate the region of interest in the CBCT from the background image, and then the separated image is converted into polar coordinates;” the region of interest is read as the protection region);
obtaining a smooth image by smoothing at least one region in the polar coordinate image other than the protection region (Page 5, “In a preferred embodiment, the processing step S03 includes performing a Total Total-Variance (RTV) smoothing process on the input image to eliminate image details and ring artifacts, thereby removing ring artifacts and image details;” since the smoothing is applied to the entire image (which is in polar coordinates as applied in the same limitation), it is necessitate and implied that the smoothing is applied to a region other than the protection region ) wherein the smooth image includes the protection region (page 5; Since the smoothing is applied to the entire image (which is in polar coordinates as applied in the same limitation), it is necessitated and implied that the smoothing is applied to a region other than the protection region but also includes the protection region);
generating a residual image based on the polar coordinate image and the smooth image (Page 3, “Subtracting step: subtracting the template image from the original image in the polar coordinates to obtain a residual image”); and
determining a location of the ring artifact in the original image based on the residual image (Page 3, “the current template image is compensated according to the current residual image and the current ring –shaped artifact image to obtain a compensated image, and the compensated image is used as an input image in the processing step”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, WO ‘015 discloses wherein generating a residual image based on the polar coordinate image and the smooth image comprises:
generating the residual image by subtracting a value of each pixel of a plurality of pixels in the polar coordinate image from a value of a corresponding pixel of a plurality of pixels in the smooth image (Page 4, “a subtracting unit, configured to subtract the template image from the original image in the polar coordinates to obtain a residual image”).
Regarding independent claim 11, the references and analysis of claim 1 apply directly. Additionally, WO ‘015 discloses a system for determining a ring artifact (Abstract, “Disclosed in the present application are a ring artifact correction method and apparatus”) comprising an obtaining module, a mapping module, a protection region determination module, a smoothing module, a residual image generation module, and a ring artifact determination module (see claim 1; it is inherent and necessitated to the method of claim 1, that there is a component which executes the process of claim 1).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, WO ‘015 discloses a system for determining a ring artifact comprising (Abstract, “Disclosed in the present application are a ring artifact correction method and apparatus”):
at least one storage device storing a set of instructions (page 4, “a processing unit, configured to perform processing for eliminating image details and ring artifacts on the input image;” it is inherent and necessitated by the type of processing occurring that there is a storage device in which the instructions to execute the processing are stored on); and
at least one processor in communication with the at least one storage device, when executing the stored set of instructions (page 4, “a processing unit, configured to perform processing for eliminating image details and ring artifacts on the input image”).
Regarding dependent claim 20, the rejection of claim 14 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘015, and further in view of a machine translation of JP 5597359 (hereinafter JP ‘359).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, WO ‘015 discloses wherein mapping a plurality of pixels in the original image to a polar coordinate image comprises:
determining a location of an imaging center in the original image (Page 2, “artifacts appear as high frequency signals in the center of the image in the horizontal direction”);
WO ‘015 fails to explicitly disclose as further recited, however JP ‘359 discloses determining a plurality of rings centered on the location of the imaging center in the original image and from the imaging center and outward (page 6, “the ring artifacts are present as concentric its name. Such ring artifacts in the polar coordinate system, will be present as parallel data to the angle axis”; page 7, “by using a ring center position is identified using the artifact projected image belonging to the right area, and a ring center position identified using the artifact projected image;” concentric rings implies and necessitates the same central point, as well as a thickness outward); and
mapping the plurality of pixels on the plurality of rings to a plurality of lines corresponding to a plurality of rows of pixels or a plurality of columns of pixels in the polar coordinate image, respectively, wherein each of the plurality of rings corresponds to each of the plurality of rows or each of the plurality of columns (page 6, “the ring artifacts are present as concentric its name. Such ring artifacts in the polar coordinate system, will be present as parallel data to the angle axis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘359 in order to remove ring artifacts by using a ring centered approach (abstract).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, WO ‘015 in the combination further discloses wherein mapping the plurality of pixels on the plurality of rings to a plurality of lines corresponding to a plurality of rows of pixels or a plurality of columns of pixels in the polar coordinate image, respectively, comprises:
for each ring of the plurality of rings, performing an interpolation operation on the plurality of pixels on the ring to obtain at least one interpolation pixel (page 5, “In a specific embodiment, the coordinate transformation step S01 includes converting the original image from Cartesian coordinates to polar coordinates using cubic spline interpolation. Since the ring of the ring artifact appears as a strip in polar coordinates, the original image is converted from Cartesian coordinates to polar coordinates, which facilitates better extraction of artifact information later”).
JP ‘359 in the combination further discloses mapping the plurality of pixels on the ring and the at least one interpolation pixel to a line corresponding to a row of pixels or a column of pixels in the polar coordinate image (page 6, “the ring artifacts are present as concentric its name. Such ring artifacts in the polar coordinate system, will be present as parallel data to the angle axis;” parallel data is read as columns or rows of pixels).
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, the references and analysis of claim 15 apply directly.
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘015 further in view of JP ‘359 as applied to claims 2 and 15 respectively above, and further in view of Piggott, J., & Brown, G. (2005). An introduction to polar coordinates. NRICH. Retrieved December 22, 2021, from https://nrich.maths.org/2755 (hereinafter Piggott)
Regarding dependent claim 4, the rejection of claim 2 is incorporated herein. Additionally, WO ‘015 and JP ‘359 in the combination as a whole fail to explicitly disclose wherein a length of a line positively correlates with a radius of a ring corresponding to the line.
However Piggott discloses wherein a length of a line positively correlates with a radius of a ring corresponding to the line (page 1, “We say that (r,θ) are the polar coordinates of the point P, where r is the distance P is from the origin O and θ the angle between Ox and OP.;” in the art of polar coordinate transforms from Cartesian coordinates, polar coordinates inherently represent a radius, and an angle, thus the length of the line in the polar coordinates also represents the radius of the ring based on the transform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Piggott in order to represent the data set of the ring artifacts as a radius and angle in polar coordinates (page 1).
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘015 as applied to claims 1 and 14 respectively above, and further in view of Piggott.
Regarding dependent claim 5, WO ‘015 fails to explicitly disclose wherein mapping a plurality of pixels in the original image to a polar coordinate image comprises:
mapping the plurality of pixels in the original image to a trapezoidal region or a triangular region in the polar coordinate image.
However, Piggott discloses wherein mapping a plurality of pixels in the original image to a polar coordinate image comprises:
mapping the plurality of pixels in the original image to a trapezoidal region or a triangular region in the polar coordinate image (page 3, see figure below, one can see the radius r, and the angle theta, in polar coordinates can form a triangular region when you drop a vertical line from point P to the x-axis, this is inherent due to the relationship between Cartesian and polar coordinates

    PNG
    media_image1.png
    178
    185
    media_image1.png
    Greyscale
)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Piggott in order to represent the data set of the ring artifacts as a radius and angle in polar coordinates (page 1).
Regarding dependent claim 18, the rejection of claim 14 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘015 as applied to claims 1 and 14 respectively above, and further in view of a machine translation of DE 102012205769 (hereinafter DE ‘769)
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, WO ‘015 fails to explicitly disclose wherein determining a location of the ring artifact in the original image based on the residual image comprises:
determining an average value of each row of a plurality of rows of pixels in the residual image, or an average value of each column of a plurality of columns of pixels in the residual image; and
determining a ring in the original image corresponding to a row or a column in the residual image whose average value is greater than a first threshold or below a second threshold as a ring artifact region.
However, De ‘769 discloses wherein determining a location of the ring artifact in the original image based on the residual image comprises:
determining an average value of each row of a plurality of rows of pixels in the residual image, or an average value of each column of a plurality of columns of pixels in the residual image (Page 7, “it is assumed that this slice image is present in polar coordinates in the form of a matrix;” Page 8, “As a next step 33 averaging is made for the values within a row and then the row average is formed over the columns (step 33).”); and
determining a ring in the original image corresponding to a row or a column in the residual image whose average value is greater than a first threshold or below a second threshold as a ring artifact region (Page 8, “In this way one obtains a measure of vertical structures in the polar coordinate image, or for circular structures in the layer. After performing the ring artifact correction (step 34), the determination of the measurement value is repeated (step 35 ). Now there is a measure before (M .sub.before ) and after (M.sub.after ) the ring artifact correction. If the ratio of M .sub.before : M .sub.after > 1, a reduction of the circular structures has been achieved.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DE ‘769 in order to quantify ring artifacts within an image (abstract).
Regarding dependent claim 21, the rejection of claim 14 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly.

Claims 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘015, and further in view of Mohamed Elotmani, Abdelmajid Elmoutaouakkil, Francoise Peyrin, Mustapha Agnaou. DETECTION OF RING ARTIFACTS IN COMPUTED TOMOGRAPHIC IMAGES. Journal of Theoretical and Applied Information Technology, JATIT, 2016, 94 (1), pp.84-94. hal-01998216 (hereinafter Elotmani).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, WO ‘015 fails to explicitly disclose wherein determining a location of the ring artifact in the original image based on the residual image comprises:
generating a gradient angle image based on the residual image;
determining an average value of one or more-pixel values of each row of a plurality of rows of pixels in the gradient angle image, or an average value of one or more-pixel values of each column of a plurality of columns of pixels in the gradient angle image;
determining a-at least one row with a peak value or a valley value, or a-at
least one column with the peak value or the valley value, wherein the peak value is the average value greater than a third threshold, and the valley value is the average value less than a fourth threshold;
determining the at least one row or the at least one column with the peak value, and a row or a column with the valley value that is closest to the at least one row or the at least one column with the peak value, as a-at least one peak- valley position pair;
selecting a peak-valley position pair, among the at least one peak-valley position pair, with a row distance between the row with the peak value and the row with the valley value less than a preset distance threshold, or a column distance between the column with the peak value and the column with the valley value less than the preset distance threshold;
determining a ring artifact region in the original image based on a ring corresponding to the rows or the columns of the selected peak-valley position pair.
However, Elotmani discloses wherein determining a location of the ring artifact in the original image based on the residual image comprises:
generating a gradient angle image based on the residual image (page 88, “transforming sa(r)”).
determining an average value of one or more pixel values of each row of a plurality of rows of pixels in the gradient angle image (page 88, “moving average of s(r) that we express as a convolution with a mask filter m, and contains the arithmetic average of sa(r)-s(r) that we express as a convolution with a mask filter M.”), or an average value of one or more pixel values of each column of a plurality of columns of pixels in the gradient angle image;
determining at least one row with a peak value or a valley value, or at least one column with the peak value or the valley value (Figure 4; page 89, “we select local maxims that represent clear bands of strip artifacts;”), wherein the peak value is the average value greater than a third threshold, and the valley value is the average value less than a fourth threshold (page 89, “by applying threshold 2, we select local maxims”);
determining the at least one row or the at least one column with the peak value (figure 4; page 89 “we select local maxims”), and a row or a column with the valley value that is closest to the at least one row or the at least one column with the peak value (page 89, “we select local minims (encircled ones in figure 4)”), as at least one peak-valley position pair;
selecting a peak-valley position pair, among the at least one peak-valley position pair, with a row distance between the row with the peak value and the row with the valley value less than a preset distance threshold, or a column distance between the column with the peak value and the column with the valley value less than the preset distance threshold (page 89, “we select local minims (encircled ones in figure 4);” local implies that there are others within the image, and thus, there is a distance between them (in which the threshold could be 0));
determining a ring artifact region in the original image based on a ring corresponding to the rows or the columns of the selected peak-valley position pair (figure 4; page 89, “By applying threshold 1, we select local minims (encircled ones in figure 4) that represent dark bands of strip artifacts. In the same way, by applying threshold 2, we select local maxims that represent clear bands of strip artifacts; also, by adjusting threshold 1 and threshold 2, we can detect more dark or clear bands.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Elotmani in order to wuickly and efficiently detect ring artifacts on computer tomography images in the polar domain (abstract).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Elotmani in the combination further discloses wherein generating a gradient angle image based on the residual image comprises:
obtaining the gradient angle image by determining a gradient angle value of each pixel of a plurality of pixels in the residual image(Figure 4; page 88, “moving average of s(r) that we express as a convolution with a mask filter m, and contains the arithmetic average of sa(r)-s(r) that we express as a convolution with a mask filter M.”)., wherein the gradient angle value reflects a ratio of a change in pixel values along each of at least two different directions in the residual image (Figure 4; page 88, “moving average of s(r) that we express as a convolution with a mask filter m, and contains the arithmetic average of sa(r)-s(r) that we express as a convolution with a mask filter M;” the data points along figure 4 illustrate both the direction to the left and the right).
Regarding dependent claim 22, the rejection of claim 14 is incorporated herein. Additionally, the references and analysis of claim 9 apply directly. 

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of determining an area of interest through boundary expansion in the input image domain. However, none of them alone or in any combination teaches boundary expansion of a region within the polar coordinate image domain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668